DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on 18 May 2022 has been acknowledged. 
Claims 11 – 20 have been cancelled. 
Claims 21 – 30 are newly presented. 
Currently, claims 1 – 10 and 21 – 30 are pending and considered as set forth.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 7 and 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over McGEE et al. (Hereinafter McGee) (US 2015/0198936) in view of Kean et al. (Hereinafter Kean) (US 2019/0302794)..

As per claim 1, McGee teaches elements of: 
receiving, with a controller, a worksite plan to be executed by at least one machine at a worksite from a computing device of a supervising entity, the controller being located at a non-line-of-sight (NLOS) location with respect to the worksite (See at least paragraph 16; Referring to FIG. 4, some examples of equipment that may be included with remote control and autonomous system 100 are illustrated. A bulldozer 420 is just one possible example of the types of mobile machines that system 100 may include. Other types of mobile machines may include earth moving machinery such as a scraper, or other machinery configured to perform the types of operations associated with an industry such as mining, construction, farming, and transportation. In certain harsh or dangerous environments it may be desirable to be able to operate mobile machine 120 from outside of the cab of the machine and at a safe distance from the work area. RC input devices make this possible. An exemplary, portable RC operator console 430 may provide such an input device, and may be sufficiently portable to either be handheld or worn over-the-shoulder by an operator 432 while the operator is standing in view of the mobile machine being remotely controlled, but at a safe distance from the machine. An additional input device may include a RC operator station 440, where RC operator station 440 is an example of a line-of-sight (LOS) operator station. In an alternative implementation, an exemplary RC operator station 442 may be provided as a non-line-of-sight (NLOS) operator station. Both LOS operator station 440 and NLOS operator station 442 may be configured to essentially duplicate features typically found inside of a cab on mobile machine 120. However, RC operator stations may be located at a distance from the actual job site to provide a safe and comfortable environment for an operator. In addition to the control features provided with LOS operator station 440, NLOS operator station 442 may include one or more monitors and speakers 446 to provide video and audio signals received from the work site. Referring back to FIG. 1, some of the equipment provided on mobile machine 120 may vary depending on which of the types of equipment shown in FIG. 4 are to be included with remote control and autonomous system 100. As one example, a network support kit with audio and video inputs may be added to mobile machine 120 when a NLOS RC operator station will be included as part of system 100. In another example, planner ECM 134 may not be included with system 100 if a user only desires the ability to remotely control mobile machine 120, without an autonomous mode of control. System 100 may be scalable such that a user only desiring to operate mobile machine 120 using a RC operator console 130 may purchase system 100 without the extra control hardware on the mobile machine needed for NLOS modes of control, and without central site command server 150 or other controls needed for an autonomous mode of control. However, if a need for autonomous control arises, system 100 can be easily upgraded to include the additional hardware.), the worksite plan including: 
at least one task including mission parameters defining the worksite plan (See at least paragraph 14; Additional optional hardware, and/or hardware and software combinations may be added to mobile machine 120 depending on what modes of operation may be desired for controlling mobile machine 120. The selection of optional hardware or control features may depend on whether control commands could be provided to mobile machine 120 from one or more of central site command server 150, RC operator station 140, and/or RC operator console 130. This additional hardware may include a planner ECM 134 configured to implement various autonomous operational commands. Planner ECM 134 may determine and specify how mobile machine 120 will carry out tasks assigned to it by a mission plan received from central site command server 150. The mission plan received from central site command server 150 may assign tasks to multiple mobile machines operating at a work site, and track their progress as they perform these tasks. Planner ECM 134 on-board mobile machine 120 may determine and implement instructions at a more granular level, such as specifying the path that a particular machine will take to complete an assigned task.).
a selection of at least one machine to perform the task (See at least abstract; A system for controlling a machine may include a remote control (RC) input device configured to remotely initiate a RC enabled mode on the machine. The RC input device may subsequently establish a communication link with the machine when no other RC input device currently has a communication link with the machine. The RC input device may transition the machine to a RC reserved mode in which the machine is reserved for control by the RC input device, and transition a mode of control for the machine to a RC active mode from the RC reserved mode. The RC input device may selectively control the machine when in the RC active mode. The RC input device may also transition the mode of control for the machine to an autonomous mode from the RC active mode.); and 
at least one machine parameter (See at least paragraph 7; The method may include transitioning a mode of control for the machine to a RC enabled mode from a manual mode. The method may further include establishing a communication link between a first RC input device and the machine, and subsequently changing the mode of control for the machine from the RC enabled mode to a RC reserved mode in which other RC input devices are no longer permitted to establish a communication link with the machine.); 
receiving, with the controller, a validation signal from a device located at the worksite, the validation indicating that the worksite is ready for implementation of the worksite plan based on at least one parameter of worksite readiness (See at least paragraph 22; RC idle mode 244 is a mode that is put in place to help protect the machine's engine and make recovery from loss of communication links less cumbersome. When in RC active mode 246 or autonomous active mode 248, a loss of a communication link may cause the system to transition into RC idle mode 244. Upon entering this mode, RC modes or autonomous modes may be deactivated. If the engine on the mobile machine was already running, it may be transitioned to a low idle speed. Additional operations that may be implemented in RC idle mode may include ramping service brakes to a fully engaged position, engaging the parking brake, and engaging lockout of the machine implements. Once in RC idle mode 244, the engine speed may be checked to see if the engine is running. The engine may be considered to be running if the engine speed is greater than a threshold, such as 200 RPM. If the engine is not running, and the reason that RC idle mode 244 was entered was a loss of communication link, RC reserved mode 242 may be entered. Otherwise, a timer may begin counting down. If the timer expires before the communication link is reestablished, RC reserved mode may be entered, and the machine may be powered down. An immediate transition from RC idle mode to RC reserved mode may also occur if a command stop is activated, or if other conditions such as an unacceptable machine tilt are detected. From RC reserved mode 242, RC active mode 246 may be entered again, or if the communication link between the machine and the RC input device is disconnected, the machine may return to RC enabled mode 230.); 
selecting, with the controller and based at least in part on the worksite plan, a first mode of operation of the machine to perform the task (See at least abstract; A system for controlling a machine may include a remote control (RC) input device configured to remotely initiate a RC enabled mode on the machine. The RC input device may subsequently establish a communication link with the machine when no other RC input device currently has a communication link with the machine. The RC input device may transition the machine to a RC reserved mode in which the machine is reserved for control by the RC input device, and transition a mode of control for the machine to a RC active mode from the RC reserved mode. The RC input device may selectively control the machine when in the RC active mode. The RC input device may also transition the mode of control for the machine to an autonomous mode from the RC active mode.); and 
transmitting first instructions to the machine to perform the task based on the first mode of operation (See at least paragraph 29; he controller may now transmit a "Machine Available" message to central site command at step 312. If the controller is not configured for central site command allocation (step 310: no), the controller may then attempt to directly load a configured RC operator station IP address at step 316.).  
McGee is silent regarding element of:
a boundary of the worksite at which the worksite plan is implemented.
Keen teaches element of:
a boundary of the worksite at which the worksite plan is implemented (See at least column 15 – 18 and 24; FIG. 1 is a diagram 100 of several examples of worksite architectures. In FIG. 1 a plurality of worksites, work machines, stock piles, loads and target zones are shown, they are referred to generally as worksite 116, work machine 102, stockpile 104, load carrying mechanism 106, load 108 and target zone 110. Each worksite 116 has a stockpile 104 where a load to be moved is stored. As shown, there is one stockpile 104 per worksite 116, however, there may be many stockpiles 104 per worksite 116. A load 108 from stockpile 104 is moved by a work machine 102. Work machine 102 can have a load carrying mechanism 106 that aids in moving the load 108. Work machine 102 transports a load 108 from a first position (such as stockpile 104) to an unloading area (e.g. a target zone 110). This transportation requires some force to accelerate the load 108 from stockpile 104 and then a force to decelerate the load 108 as it approaches target zone 110. A worksite 116 may also include other machines or objects. In some cases, these other objects need to be avoided during transportation of load 108. In the example illustrated, worksite 116-1 is an aggregate worksite so the stockpile 104-1 and load 108-1 comprise aggregate. Load 108-1 is transported by work machine 102-1, which is an excavator. The excavator has load carrying mechanism 106-1 that comprises a boom, arm/stick and a bucket. Target zone 110-1 is a dump truck. For the aggregate in stockpile 104-1 to be loaded into the dump truck 110-1 the excavator 102-1 has to be within range of the dump truck 110-1 and the bucket has to clear the sidewalls on the bed of the dump truck 110-1. One circumstance involved with aggregate or liquid loads is a potential load runoff hazard. That is, the load 108-1 can spill off the sides of the excavator bucket or the sides of the dump truck 110-1. In another example, worksite 116-2 is a pallet loading worksite so the stockpile 104-2 and load 108-2 comprises a pallet(s). Load 108-2 is transported by work machine 102-2, which is a forklift. The forklift 102-2 has load carrying mechanism 106-2 that comprises a mast arm and forks. Target zone 110-2 is a flatbed truck. For the pallet 108-2 to be loaded onto the flatbed truck 110-2 the forklift 102-2 has to be within range of the flatbed truck 110-2, and the forks have to clear the bed of the flatbed truck 110-2. One circumstance involved with stacked loads is there is a potential tipping hazard or load loss hazard. A tipping hazard can mean the load tips off of the pallet or the entire forklift with its load tips over. In another example worksite 116-3 is a trenching and pipe laying worksite so the stockpile 104-3 and load 108-3 comprise pipes. Load 108-3 is transported by work machine 102-3, which is a crane. The crane has load carrying mechanism 106-3 that comprises a boom, cables, straps and hook (it could also be a grapple or other mechanism). Target zone 110-3 is a trench. For the pipe 108-3 to be placed properly into the trench 110-3, the crane 102-3 has to be within range of the trench 110-3 and the hook 106-3 has to be properly aligned above the trench 110-3. One circumstance involved with hanging loads is that there is a potential swinging load hazard. That is, the work machine may suddenly stop or start (or accelerate or decelerate too quickly) and this causes the load to swing into an object or swing back and hit the work machine.).
McGee and Keen both utilize controlling device/machine at worksites.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify of McGee, to include a boundary of the worksite at which the worksite plan is implemented as taught by Keen in order to avoid any obstacles and move the machine to a new location within a worksite (paragraph 5 and 24). 

As per claim 2, the combination of McGee and Keen teaches element of: 
wherein: the machine operates under at least one of an autonomous operation mode in which the machine is configured to perform at least one function unmanned, a remote-controlled (RC) operation mode in which the machine is configured to operate via remote input from an NLOS computing device of an operator, and a manual operation mode in which the machine is configured to operate via local input by a human, and the method further comprises prioritizing one of the autonomous operation mode, the RC operation mode, and the manual operation mode based at least on a capability of the machine (McGee, see at least abstract and paragraph 7 – 8).  

As per claim 3, the combination of McGee and Keen teaches element of: 
wherein the computing device of the supervising entity is a NLOS computing device with respect to the controller and the worksite (McGee, see at least paragraph 15 – 16).   

As per claim 4, the combination of McGee and Keen teaches element of: 
receiving, by the controller, at least one progress indicator (PI) from the worksite, the PI indicating a percentage of completion of the task; and transmitting, with the controller, the PI from the machine to the NLOS computing device (McGee, see at least paragraph 14 – 15).  

As per claim 5, the combination of McGee and Keen teaches element of: 
 receiving, by the controller, an indication that an obstacle related to an operation of the machine has been detected (McGee, see at least paragraph 14); 
determining, with the controller and based at least partly on the worksite plan, a second mode of operation of the machine to complete the task (McGee, see at least abstract, paragraph 14 – 15); and 
transmitting second instructions to the machine to perform the task using the second mode of operation (McGee, see at least abstract, paragraph 14 – 15).  

As per claim 6, the combination of McGee and Keen teaches element of: 
 receiving, by the controller, a notification indicating a change from the first mode of operation to the second mode of operation (McGee, see at least paragraph 20).  

As per claim 7, the combination of McGee and Keen teaches element of: 
transmitting, with the controller, the indication of the obstacle related to the operation of the machine to the NLOS computing device (McGee, see at least paragraph 14 – 15).  

As per claim 8, the combination of McGee and Keen teaches all the elements of claimed invention but is silent regarding: 
receiving, by the controller, an indication that the obstacle related to the operation of the machine has been eliminated.  
Kean teaches element of receiving, by the controller, an indication that the obstacle related to the operation of the machine has been eliminated (See at least paragraph 40).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to utilize system and method of McGee and Keen, to include receiving, by the controller, an indication that the obstacle related to the operation of the machine has been eliminated as taught by Kean in order to prevent loader does not run into the target zone and creating accident (paragraph 40).

As per claim 9, the combination of McGee and Keen teaches element of: 
wherein instructions defining the worksite plan, the first mode of operation, and the second mode of operation are transmitted via an Internet of things (IoT) network to at least one electronic control module (FCM) of the machine to control a function of the machine associated with the FCM (McGee, see at least paragraph 6 – 7, and Keen, see at least paragraph 59).  

As per claim 10, the combination of McGee and Keen teaches element of: 
 wherein the controller communicates with a communication device of the machine via a cellular network (Keen, see paragraph 20).

Claims 21 – 30 recites same or substantially similar elements as claims elements cited in claims 1 – 10. Therefore, claims 21 – 30 are rejected under same rationales as ones in claims 1 – 10.

Response to Arguments
Applicant’s arguments, see Remarks, filed on 18 May, 2022, with respect to the rejections of claim 1 under McGee in view of Hewitt have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McGee in view of Keen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/
Primary Examiner, Art Unit 3662